Citation Nr: 0010473	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to June 
1964 with periods of active duty and inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating determination of 
the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  At this time, several issues were 
addressed.  Notwithstanding, within the veteran's substantive 
appeal to the Board received in August 1997, the veteran 
indicated that he wished the Board to solely address the 
issue of entitlement to service connection for a back 
disability.  Accordingly, no other issue is before the Board 
at this time.


FINDINGS OF FACT

1.  In May 1981, the RO denied the veteran's claim of 
entitlement to service connection for a back and head injury.

2.  The veteran was notified of the May 1981 rating 
determination that month.  He did not file a timely appeal of 
this determination with the VA.

3.  Evidence received since May 1981 includes the veteran's 
testimony at a hearing held before the RO in September 1997.  
This new evidence tends to prove facts material to the claim 
for service connection for a back disability.

4.  The claim of entitlement to service connection for a back 
disability is not meritorious on its own or capable of 
substantiation.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a back disability has been submitted and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from 
January 1958 to June 1964.  A September 1962 outpatient 
treatment report indicates that the veteran was thrown out of 
a car and was injured.  The veteran complained of a stiff 
neck and was treated for low back pain.  An August 1963 
outpatient treatment report notes low back pain for two 
weeks.  At this time, the car accident in 1962 was noted.  
The veteran described the backache as a dull pain aggravated 
by certain positions.  The veteran at that time indicated no 
prior difficulty.  Physical evaluation revealed no 
tenderness, no pain on straight leg raising, and no nerve 
changes demonstrated.  The veteran was again treated on an 
outpatient basis.

In November 1980, years after his discharge from active 
service, the veteran filed a claim seeking entitlement to 
service connection for a back disability.  At this time, the 
RO made an extensive effort to obtain additional pertinent 
medical records.  Among the records obtained by the RO at 
this time was a July 1971 medical report that appears to have 
been prepared for workmen's compensation purposes.  In this 
report, the veteran noted an injury to his back in July 1971, 
years after his discharge from active service.  It was 
indicated that he was working on the dashboard of an 
automobile, fixing the heater control, and twisted his back.  
The veteran made no reference to a previous back disability.

At a VA evaluation held in February 1981, the veteran 
contended that after a motor vehicle accident in a jeep in 
1961 he had severe pain in his right low back and buttock.  
He indicated that he did not see a doctor for this problem.  
It was indicated that the veteran did not see a doctor for 
the neck or back problems through the 1960's.  The veteran 
contended that he had back pain throughout all of the 1960's 
and 1970's, recurring 2 or 3 times a year, lasting up to as 
much as 2 or 3 weeks at a time.  Another incident, in which 
he was thrown from an automobile in service in 1962 with 
injuries to his head and shoulders, was also noted.   

Physical evaluation revealed no remarkable limitation of 
motion of the neck.  Right rotation to the extreme caused 
discomfort.  No limitation of motion was found in the low 
back and no neurological deficit in the lower extremities was 
found.  There was no complaint of pain with any motions.  The 
veteran was diagnosed with a history of an injury to the low 
back with recurrent symptoms of low back strain without 
significant objective abnormality found.  

In a May 1981 rating determination, service connection was 
denied for a back disability.  The veteran was notified of 
this determination that month.

In December 1995, the veteran noted a back injury in 1985.  
At this time, it is unclear if the veteran was actually 
seeking service connection for a back injury related to his 
active service from January 1958 to June 1964.  

Following the May 1981 rating determination, the veteran 
served on periods of inactive duty and active duty for 
training in the Reserves.  Physical evaluations of the 
veteran were performed during this time.  In December 1986, 
the veteran specifically denied recurrent back pain.  
Physical evaluation at that time was normal.  At a physical 
evaluation in January 1991, the veteran did note recurrent 
back pain; however he did not relate this disability to his 
active service or his service following 1964.  The veteran's 
spine was found to be normal.  At this time, he denied any 
significant medical history.

In a February 1995 evaluation, the veteran denied recurrent 
back pain; however, in a September 1995 medical history, the 
veteran again noted recurrent back pain.  In September 1995, 
neither the veteran nor the evaluator associated this 
disability with the veteran's active service.

In his notice of disagreement received in August 1996, the 
veteran contended that he should be service connected for the 
residuals of his back injury.  In his substantive appeal of 
February 1997, the veteran requested to reopen his previously 
denied claim for a back injury while in the military.  At a 
hearing held before a hearing officer at the RO in September 
1997, he stated that he was petitioning to reopen his 
previously denied claim of service connection for a back 
injury based on new and material evidence.  The veteran 
contended that he was in an automobile accident in September 
1962 in which he was thrown out and hit his head and 
shoulders, knocking him into unconsciousness.  He noted being 
treated by a chiropractor in October 1985.  However, he did 
not indicate that this chiropractor would associate the 
veteran's condition with his service in 1964 and did not 
indicate that this record was available.  

The veteran appears to note two separate back injuries, one 
that occurred in September 1962, and one that occurred before 
this time in which he received no medical treatment.  The 
veteran indicated that he received no treatment for the 
residuals of the jeep accident.

Submitted at this time was a statement from the veteran's 
supervisor during his periods of inactive duty and active 
duty through training, noting that the veteran was employed 
at Kingsley Field from September 1985 until his retirement in 
October 1995.  The supervisor notes that in conversations 
with the veteran he indicated that he had back problems 
associated with the U.S. Army back in the 1950's and early 
1960's.

In August 1997, the veteran withdrew his request for a 
hearing before the Board.  In Supplemental Statements of the 
Case issued in January 1999 and October 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  At these 
times, the RO determined that to justify a reopening of the 
claim on the basis of new and material evidence there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all evidence, both new and old, would 
change the outcome.  

Additional outpatient treatment records were obtained by the 
RO.  They include a September 1997 X-ray study of the 
veteran's lumbar spine that finds the heights of the 
vertebral bodies are well maintained.  It was indicated that 
there may be mild narrowing of the L1-L2 disc space.  
Prominent osteophytes are present at the L2-L3 level.  No 
indications of an injury to the back or discs were noted.  
The evaluator's impression was that the veteran suffered from 
degenerative joint disease.

Outpatient treatment records obtained by the RO at this time 
note treatment for back pain.  In a September 1997 outpatient 
treatment report, it is noted that the veteran had back and 
neck pain for 10 years (1987), decades following his 
discharge from active service.

II.  Whether New and Material Evidence Has Been Submitted to
Reopen the Previously Denied Claim of Service
Connection for a Back Disability.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (1999) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

In this case, the Board must find that the RO has clearly 
evaluated the veteran's case under an outdated standard.  The 
January 1999 Supplemental Statement of the Case paraphrases 
the standards specifically rejected by the Federal Circuit in 
Hodge.  Nevertheless, in light of the determination below, 
the Board finds that this error is rendered moot.

The submitted evidence includes testimony from the veteran 
regarding multiple injuries during his active service.  Under 
the guidance supplied by the Court under Justus, the Board 
must find this evidence to be both new and material.  The 
veteran's hearing testimony was not before the RO when it 
evaluated this claim in 1981, and it is significant in that 
it must be considered in order to fairly decide the merits of 
his claim.  Consequently, the claim must be reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board must 
determine if the veteran has been given both adequate notice 
of the need to submit evidence or argument and to address 
that question at a hearing, and whether, if such notice has 
not been provided, the veteran has been prejudiced thereby.  
Bernard, 4 Vet. App. at 393.  

In this case, over several years, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claim.  The 
veteran's arguments and those of his representative focus on 
the issue of service connection, not whether new and material 
evidence has been submitted.  Consequently, the Board finds 
the veteran would not be prejudiced by the adjudication of 
his claim at that time.  Accordingly, there is no basis for 
additional delay in the adjudication of this case and the 
Board will proceed with the adjudication of the claim of 
entitlement to service connection for a back disability on a 
de novo basis.

III.  Whether the Claim of Entitlement to Service Connection 
for a
Back Disability is Well-grounded.

Under the Court's determinations in Elkins v. West, 12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999), 
the three part analysis for reopening a final decision is as 
follows: the Board must first determine whether the veteran 
has presented new and material evidence (as noted above); if 
new and material evidence has been presented, immediately 
upon reopening the claim the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopen is well grounded; and third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  See 38 U.S.C.A. 
§§ 5107(a, b), 5108 (West 1991) and 38 C.F.R. § 3.156(a) 
(1999).

As the Board has found new and material evidence to reopen 
this claim, the Board must now determine whether the claim is 
well grounded.  In order for a claim to be well grounded, 
there must be a current disability that is related to an 
injury or disease that was present during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Case law 
provides that although a claim need not be conclusive to be 
well grounded it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Consequently, the veteran's own opinion will not provide the 
basis to find his claim to be well grounded.

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.   

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with degenerative joint disease of the back.  
The residuals of a traumatic back injury were not noted.  
With regard to the second prong of the Caluza analysis, the 
service medical records indicate treatment for back pain.  
Degenerative joint disease of the back was never indicated 
during the veteran's active service.  Most importantly, with 
respect to the third prong of the Caluza analysis (nexus 
evidence), the Board finds that the veteran has failed to 
provide any competent nexus evidence which would associate 
his current back disability with an injury in active service 
many decades ago.  This is the fatal flaw of the veteran's 
case.  The medical evidence of record, which fails to 
indicate any back disability until years following his 
discharge from active service, only supports his 
determination.  In this regard, the Board must note that at 
no time has the veteran contended that his current back 
disability was the result of an injury which occurred during 
his periods of active duty or inactive duty for training 
following his discharge from active service in 1964.

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue because 
an internal disorder of the back is not susceptible to lay 
observation.  Thus, it cannot well ground his claim on the 
basis of continuity of symptomatology or chronicity.  Savage  
supra.

While the veteran has been treated for a back disability 
sporadically since his discharge from active service, the 
evidence submitted by the veteran in support of his claim to 
link that disability to service consists nearly entirely of 
his own statements.  The record does not reveal that the 
veteran or his representative possesses any medical expertise 
and they have not claimed such expertise.  Consequently, the 
veteran's lay medical assertions, as well as those of his 
representative, to the effect that his back disorder was 
caused by active service has no probative value.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The veteran is 
simply not competent to diagnose himself with a back 
disability and then associate this disability with his active 
service many decades ago.  On the issue of medical causation, 
the Court has been clear that "[l]ay hypothesizing 
particularly in absence of any supporting medical authority, 
serves no constructive purpose . . ." Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate this disability with the veteran's active service.  
Accordingly, the Board must find the claim to be not well 
grounded as a matter of law.  

In Robinette, 8 Vet. App. at 77, the Court stated that if a 
veteran alleges the existence of medical evidence that, if 
true, would have made the claim plausible, the VA would be 
under a duty under 38 U.S.C.A. § 5107(a), to advise him to 
submit such evidence to complete their application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the RO (both during the 1981 claim and today) has made 
an extensive effort to obtain medical records in support of 
the veteran's claim.  

While the veteran has indicated that he was treated by a 
chiropractor in 1985, the veteran has failed to indicate that 
this chiropractor would associate the back disability with 
his active service injury.  In this regard, the Board must 
note that the veteran has indicated treatment began for his 
back disability from this chiropractor in 1985, many years 
following his discharge from active service.  In any event, 
the veteran has not indicated that there is any medical 
evidence in existence that, if true, would provide a basis to 
determine that his back disability is related to active 
service.  For that reason, neither the Board nor the RO is on 
notice of any evidence that if true would make the veteran's 
claim for service connection for a back disability plausible.  
Accordingly, this claim must be denied.  

Even if the veteran were to find the veteran's claim of 
entitlement to service connection well grounded, the Board 
must find that the preponderance of the evidence does not 
support his contention.  The July 1971 medical report, noting 
a post-service back injury in which the veteran fails to note 
a back disability in service, clearly refutes the contention 
that he has had a back disability since 1962.  The veteran's 
failure to note a back injury in several of the post-service 
medical records from his inactive and inactive duty for 
training would also support this determination.  Accordingly, 
a finding that this case is well grounded would not provide a 
basis to award the veteran service connection for this claim.


ORDER

The claim of entitlement to service connection for a back 
disability is reopened.

Service connection for a back disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 
- 2 -

- 1 -


